Citation Nr: 0944322	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression, to include as secondary to service-
connected residuals of a cold injury and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1986, and from January 2003 to January 2005.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a psychiatric disorder, claimed as 
depression.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on March 11, 2008.  A copy of the hearing 
transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has received diagnoses of major depressive 
disorder and anxiety disorder, which he has attributed both 
directly to his service and as secondary to his service-
connected plantar fasciitis and residuals of a cold injury to 
the lower extremities.  

Review of the file indicates that the service treatment 
records contained within the service record jacket are from 
the Veteran's first period of active duty, from 1983 to 1986, 
and from subsequent service with the National Guard.  There 
are no records from the Veteran's second period of active 
service, dating from January 2003 to January 2005, nor are 
there entry or discharge examination reports from that period 
of service.  The record does contain photocopied service 
treatment records, apparently provided by the Veteran, that 
are dated between 2003 and 2005; however, these records do 
not appear to be complete.  Upon remand, a request for the 
Veteran's complete service record from his period of active 
service from January 2003 to January 2005 should be 
requested.

In January 2008, Dr. K. submitted a letter indicating that he 
has treated the Veteran for major depressive disorder at the 
VA Medical Center in North Little Rock, Arkansas, and stated 
his belief that the Veteran's disorder was due to his 
service; specifically, to his service-connected residuals of 
a cold injury.  The most recent record from that facility is 
dated in October 2006.  Upon remand, records from the VA 
Medical Center in North Little Rock, dating from October 2006 
until the present time, should be obtained and associated 
with the claims folder.  
 
Because the newly submitted evidence from Dr. K. indicates 
that there may be an association between the Veteran's 
psychiatric disorder and his service or service-connected 
disability, the Veteran should also be afforded a VA 
examination to determine the etiology of his current 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and request that the 
Veteran's service treatment records from 
his period of service dating from January 
2003 to January 2005 be provided.  If such 
records are unavailable, a negative 
response should be obtained and a search 
undertaken for alternative records showing 
evidence of in-service mental health 
treatment during the Veteran's period of 
active duty dating from January 2003 to 
January 2005.  

2.  Request that all records of the 
Veteran's mental health treatment at the 
VA Medical Center in North Little Rock, 
Arkansas, since October 2006, be provided 
for inclusion with the claims folder.  If 
such records are unavailable, a negative 
response should be obtained.  

3.  Schedule the Veteran for a VA mental 
health examination.  The examiner should 
review of the claims file, including the 
service treatment records, including a 
December 2004 VA mental health evaluation 
conducted while the Veteran was still in 
active service (tabbed with a yellow 
marker), an October 2006 mental health 
consult conducted by Dr. K., the January 
2008 etiology opinion offered by Dr. K., 
and any other pertinent records received, 
and state on the examination report that 
such a review has taken place.  

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  For each 
psychiatric disability found, the examiner 
should indicate whether there is a 50 
percent probability or greater that it had 
its clinical onset in service or is 
otherwise related to active duty or due to 
or aggravated by a service-connected foot 
disability.  If aggravated by a service-
connected disability, specify the 
measurable amount of psychiatric 
disability due to the service-connected 
foot disability.  The rationale for all 
findings should be included and reconciled 
with Dr. K.'s January 2008 findings.  

4.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


